Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 03/04/2021 the previous rejection of the claims under 35 USC 112 have been withdrawn. 
Due to the amendments filed 03/04/2021 the previous rejection of the claims under 35 USC 102 and 103 have been withdrawn.
Applicant’s arguments filed 03/04/2021 have been fully considered and are persuasive. Specifically, the prior art of record does not teach “the illumination optical assembly includes a segmented refractive lens operable to direct the field of illumination toward the detection channel”.
A notice of allowance follows.
Allowable Subject Matter
Claims 1-6, and 8-28 allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The closest prior art is Arbore et al. US Pub. No. 2019/0128734 (cited in previous office action; see 892 dated 12/04/2020) which teaches segmented refractive lenses. However the lens are located in the detection channel not the illumination channel as required by the claims. It would require impermissible hindsight to move the refractive lens to the illumination channel as this would break the device of Arbore. The lens are specifically used to redirect low angle or high scattered light from the sample. Placing the lens in the illumination path would prevent the high scattering collection taught by Arbore.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 2-6 and 8-28 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877